Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 05/16/2022.
 	Claims 1, 3, 6-14, 16, 17, 19, 20, 22-29 are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 3, 6-14, 16, 17, 19, 20, 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon (US Pat No. 9,665,088 – herein after Nixon_088), and Nixon (US Pub No. 2014/0277604 – herein after Nixon_604), and in view of Tapia (US Pat No. 10,505,789).
As to claims 1, 20, 24 Nixon_808 teaches a system for snapshot search over a plurality of devices in an industrial plant, the system comprising:
	one or more memory that store one or more computer-executable instructions or codes (i.e. As illustrated in FIG. 1, the plurality of nodes 108 of the process control big data network 100 may include several different groups of nodes 110, 112, 115,, col. 6, lines 17-42); and
	one or more hardware processing devices configured to execute the one or more computer-executable instructions or codes to cause the one or more hardware processing devices to at least (i.e. A first group of nodes 110, referred to herein as "provider nodes 110" or "provider devices 110," may include one or more nodes or devices that generate, route, and/or receive process control data to enable processes to be controlled in real-time in the process plant environment 10, col. 6, lines 17-42):
	display (i.e. the big data appliance presents the aggregate process control data to the user, col. 30, lines 13-19), on a display, a snapshot that includes all parameters (i.e. FIG. 6 depicts example interfaces associated with enabling users to view various snapshots of process control data, col. 26, lines 25-44) at a respective point of time of a respective one of the plurality of devices and represents a state of the respective one of the plurality of devices at the respective point of time (i.e. the measurement or value of the process control data, a type of data (e.g., Boolean, integer, etc.), a status of the process variable (e.g., "good," "bad," "absent," etc.), and/or others ... the timestamp corresponding to when the process variable was recorded, col. 21, line 62 to col. 22, line 15);
	receive a selection of a parameter included in the displayed snapshot (i.e. the big data appliance determines if an additional request is received, col. 30, lines 20-28);
	display, on the display, one or more search criterion and candidates based on the selected parameter, the displayed one or more search criterion candidates being different depending on a parameter category of the selected parameter (i.e. At block 1025, the big data appliance presents the aggregate process control data to the user. For example, the big data appliance may present the aggregate process control data as numeric data, a chart, a graph, or any other type of numeric data or graphical indication, col. 30, lines 20-28);
	receive a selection of a search criterion candidate of the displayed one or more search criterion candidates, and a search criterion (i.e. , the user may wish to narrow or expand the aggregated process control data or may wish to perform other calculations on the process control data. If the additional request is received ("YES"), processing can return to 1010 or proceed to any other functionality, col. 30, lines 20-28); and
	output a request for a snapshot search for snapshots that match the selected parameter, the selected search criterion candidate, and the search criterion (i.e. FIG. 6 depicts example interfaces associated with enabling users to view various snapshots of process control data. The big data appliance 102 may employ a data explorer module (or similar module) to enable a user or administrator to select parameters for a snapshot view and then view the corresponding snapshot view, col. 26, lines 25-44); and
	acquire a snapshot search result based on the request (i.e. A second interface 685 depicts charts resulting from the selections of the first interface 680. In particular, the second interface 685 depicts hourly and monthly charts 686, 687 for process variable "PV008," and hourly and monthly charts 688, 689 for process variable "PV059.", col. 26, lines 45-59);
	display (i.e. Referring to FIG. 10, the method 1000 relates to retrieving "snapshots" of process control data that enables users to analyze the process control data across specified time periods, col. 29, lines 18-34), on the display, the acquired snapshot search result which includes snapshots of devices in the plurality of devices whose parameters match the selected parameter, the selected search criterion candidate, and the search criterion (i.e. FIG. 6 depicts example interfaces associated with enabling users to view various snapshots of process control data. The big data appliance 102 may employ a data explorer module (or similar module) to enable a user or administrator to select parameters for a snapshot view and then view the corresponding snapshot view, col. 26, lines 25-44);
	Nixon_808 does not seem to specifically teach:
	receive a selection of snapshots of at least two devices among the snapshots included in the acquired snapshot search result; and
perform an operation on the at least two devices to manage the at least two devices; and
	a snapshot storage that stores a plurality of snapshots of the plurality of devices, wherein the one or more hardware processing devices are caused further to:
access the snapshot storage to perform the snapshot search over all snapshots stored in the snapshot storage based on the selected parameter, the selected search criterion candidate, and the search criterion included in the request for the snapshot search; and
	send the selected snapshots to one or more other devices of the plurality of devices whose snapshots match the selected snapshots.
	Nixon_604 teaches:
receive a selection of snapshots (i.e. the determination of the learning analysis includes a selection or a derivation of the learning analysis. As such, the selection or derivation of the learning analysis may be based on one or more properties of at least a portion of the stored data, e.g., based on the respective timestamp associated with the stored data, based on offsets or other measures present in the stored data, based on the type of field devices that the stored data originated from, based on certain identified clusters within the stored data, etc., [0121]) of at least two devices among the snapshots included in the acquired snapshot search result (i.e. The method 500 optionally includes receiving additional learned knowledge (block 514) from other distributed big data devices DBD in the process plant, and/or from the centralized big data appliance 108, [0124]); and
perform an operation on the at least two devices to manage the at least two devices (i.e. At a block 510, based on the learned knowledge (block 505), the method 500 includes modifying an operation of a distributed big data device that controls, in real-time, at least a portion of the process in the process plant, [0123]); and
	a snapshot storage that stores a plurality of snapshots of the plurality of devices, wherein the one or more hardware processing devices are caused further to (i.e. Based on the outputs of the subsequent learning analysis or analyses, additional learned knowledge may be created, generated (block 508), and optionally stored at the distributed big data device, [0124]):
access the snapshot storage to perform the snapshot search over all snapshots stored in the snapshot storage based on the selected parameter, the selected search criterion candidate, and the search criterion included in the request for the snapshot search (i.e. The method 500 optionally includes receiving additional learned knowledge (block 514) from other distributed big data devices DBD in the process plant, and/or from the centralized big data appliance 108, [0124]); and
	send the selected snapshots to one or more other devices of the plurality of devices whose snapshots match the selected snapshots (i.e. based on the newly generated learned knowledge, one or more operations of the distributed data device are modified (block 510), and/or at least some of the new learned knowledge is transmitted to one or more other big data devices (block 512) or applications, [0124]).
It would have been obvious to one of ordinary skill of the art having the teaching of Nixon_808, Nixon_604 before the effective filing date of the claimed invention to modify the system of Nixon_808 to include the limitations as taught by Nixon_604. One of ordinary skill in the art would be motivated to make this combination in order to perform a learning analysis on at least a part of the stored process data in view of Nixon_604 ([0013]), as doing so would give the added benefit of creating learned knowledge based on a result of the learning analysis and causing the learned knowledge to be transmitted to another process control device in the process plant as taught by Nixon_604 ([0013]).
Nixon_808 implicitly teaches the term “industrial plant” as plant (i.e. A process control system or plant provides an infrastructure for supporting large-scale data mining and data analytics of process control data, col. 3, line 65 to col. 4, line 10).
Nixon_604 implicitly teaches the term “industrial plant” as plant (i.e. a process control device for supporting distributed big data in a process plant, [0013].
Although Nixon_808, Nixon_604 do not clearly state the term “industrial plant”, Tapia specifically teaches this term (i.e. depending on the type of system 102 (e.g., computing environment, industrial plant, software application, etc.) the sensors 106(1) to 106(N) may monitor a variety of status information, col. 2, lines 54-67).
It would have been obvious to one of ordinary skill of the art having the teaching of Nixon_808, Nixon_604, Tapia before the effective filing date of the claimed invention to modify the system of Nixon_808, Nixon_604 to include the limitations as taught by Tapia. One of ordinary skill in the art would be motivated to make this combination in order to allow the sharing of information from multiple system and their corresponding components in view of Tapia (col. 4, line 58 to col. 5, line 7), as doing so would give the added benefit of improving the confidence level in an alert during training, and applying the learning obtained with respect to one component to other similar type components as taught by Tapia (col. 4, line 58 to col. 5, line 7).

As per claim 17, Nixon_808 teaches a plant management system comprising:
	a snapshot storage comprising a database that stores a plurality of snapshots for a plurality of devices in an industrial plant (i.e. FIG. 6 depicts example interfaces associated with enabling users to view various snapshots of process control data, col. 26, lines 25-44), each snapshot including all parameters at a respective point of time of a respective one of the plurality of devices and representing a state of the respective one of the plurality of devices at the respective point of time (i.e. the measurement or value of the process control data, a type of data (e.g., Boolean, integer, etc.), a status of the process variable (e.g., "good," "bad," "absent," etc.), and/or others ... the timestamp corresponding to when the process variable was recorded, col. 21, line 62 to col. 22, line 15); and
	a snapshot search system comprising (i.e. the big data appliance 102 may store multiple columns having timestamps ... searching the process control system big data storage 120, col. 23, lines 48-67):
		one or more memory that store one or more processor-readable software components (i.e. The controller 11 of FIG. 2 includes a processor 30 that implements or oversees one or more process control routines (stored in a memory 32), which may include control loops, col. 9, lines 65-67); and
		one or more hardware processing devices configured to execute the one or more processor-readable software components to cause the one or more hardware processing device to at least (i.e. it is contemplated that any or all of these hardware, software, and firmware components could be embodied exclusively in hardware, exclusively in software, or in any combination of hardware and software, col. 30, lines 29-48):
		transmit to a snapshot search interface, a snapshot of one of the plurality devices (i.e. Referring to FIG. 10, the method 1000 relates to retrieving "snapshots" of process control data that enables users to analyze the process control data across specified time periods, col. 29, lines 18-34);
		receive, from the snapshot search interface, a request for a snapshot search, the request including a parameter included in the snapshot, a search criterion candidate, and a search criterion (i.e. At block 1025, the big data appliance presents the aggregate process control data to the user. For example, the big data appliance may present the aggregate process control data as numeric data, a chart, a graph, or any other type of numeric data or graphical indication ... At block 1030, the big data appliance determines if an additional request is received, col. 30, lines 13-28); and
		search the snapshot storage based on the received request, for snapshots of devices in the plurality of devices who parameters match parameter (i.e. FIG. 6 depicts example interfaces associated with enabling users to view various snapshots of process control data. The big data appliance 102 may employ a data explorer module (or similar module) to enable a user or administrator to select parameters for a snapshot view and then view the corresponding snapshot view, col. 26, lines 25-44), the search criterion candidate, and the search criterion included in the request (i.e. the user may wish to narrow or expand the aggregated process control data, or may wish to perform other calculations on the process control data. If the additional request is received ("YES"), processing can return to 1010 or proceed to any other functionality, col. 30, lines 20-28);
		output, to a snapshot result interface (i.e. Using the first interface 680 and the second interface 685, the user or administrator may effectively and efficiently assess and analyze snapshots of process control data and parameters thereof without having to filter through all of the recorded data, col. 26, lines 45-59), a snapshot search result which includes the snapshots of the devices that match the parameter, the search criterion candidate, and the search criterion included in the request (i.e. At block 1010, the big data appliance retrieves the portion of the process control data corresponding to the set period of time wherein the portion of the process control data includes a plurality of records ... the big data appliance presents the aggregate process control data to the user. For example, the big data appliance may present the aggregate process control data as numeric data, a chart, a graph, or any other type of numeric data or graphical indication, col. 29, line 18 to col. 30, line 19).
	Nixon_808 does not seem to specifically teach:
	receive, from the snapshot result interface, a selection of snapshots of at least two devices that are included in the snapshot search result;
	perform an operation on the at least two devices to manage the at least two devices; and
	send the selected snapshots to one or more other devices of the plurality of devices whose snapshots match the selected snapshots.
	Nixon_604 teaches:
receive, from the snapshot result interface, a selection of snapshots of at least two devices that are included in the snapshot search result (i.e. The method 500 optionally includes receiving additional learned knowledge (block 514) from other distributed big data devices DBD in the process plant, and/or from the centralized big data appliance 108, [0124]);
perform an operation on the at least two devices to manage the at least two devices (i.e. At a block 510, based on the learned knowledge (block 505), the method 500 includes modifying an operation of a distributed big data device that controls, in real-time, at least a portion of the process in the process plant, [0123]); and
	send the selected snapshots to one or more other devices of the plurality of devices whose snapshots match the selected snapshots (i.e. based on the newly generated learned knowledge, one or more operations of the distributed data device are modified (block 510), and/or at least some of the new learned knowledge is transmitted to one or more other big data devices (block 512) or applications, [0124]).
It would have been obvious to one of ordinary skill of the art having the teaching of Nixon_808, Nixon_604 before the effective filing date of the claimed invention to modify the system of Nixon_808 to include the limitations as taught by Nixon_604. One of ordinary skill in the art would be motivated to make this combination in order to perform a learning analysis on at least a part of the stored process data in view of Nixon_604 ([0013]), as doing so would give the added benefit of creating learned knowledge based on a result of the learning analysis and causing the learned knowledge to be transmitted to another process control device in the process plant as taught by Nixon_604 ([0013]).
Nixon_808 implicitly teaches the term “industrial plant” as plant (i.e. A process control system or plant provides an infrastructure for supporting large-scale data mining and data analytics of process control data, col. 3, line 65 to col. 4, line 10).
Nixon_604 implicitly teaches the term “industrial plant” as plant (i.e. a process control device for supporting distributed big data in a process plant, [0013].
Nixon_808, Nixon_604 do not clearly state the term “industrial plant”.
Tapia specifically teaches this term (i.e. depending on the type of system 102 (e.g., computing environment, industrial plant, software application, etc.) the sensors 106(1) to 106(N) may monitor a variety of status information, col. 2, lines 54-67).
It would have been obvious to one of ordinary skill of the art having the teaching of Nixon_808, Nixon_604, Tapia before the effective filing date of the claimed invention to modify the system of Nixon_808, Nixon_604 to include the limitations as taught by Tapia. One of ordinary skill in the art would be motivated to make this combination in order to allow the sharing of information from multiple system and their corresponding components in view of Tapia (col. 4, line 58 to col. 5, line 7), as doing so would give the added benefit of improving the confidence level in an alert during training, and applying the learning obtained with respect to one component to other similar type components as taught by Tapia (col. 4, line 58 to col. 5, line 7).
	
As per claim 3, Tapia teaches the system according to claim 1, wherein the
snapshot search result includes at least one snapshot set that includes a plurality of snapshots for a respective device of the plurality of devices that represent a history of a status at a plurality of points of time of the respective devices of the plurality of devices (i.e. the search engine 262 retrieves historical data related to the one or more selected components that has a status and/or patterns of performance that match within a predetermined first tolerance of the present status and pattern of performance of the one or more selected components, col. 6, lines 21-35).

	As per claim 6, Nixon_808 teaches the system according to claim 1, wherein the one or more hardware processing devices are communicatively coupled to the plurality of devices, the one or more hardware processing devices are caused further to acquire a snapshot from one or more of the plurality devices (i.e. A first group of nodes 110, referred to herein as "provider nodes 110" or "provider devices 110," may include one or more nodes or devices that generate, route, and/or receive process control data to enable processes to be controlled in real-time in the process plant environment 10 ... a second group of nodes 112, referred to herein as "user interface nodes 112" or "user interface devices 112," may include one or more nodes or devices that each has an integral user interface via which a user or operator may interact with the process control system or process plant 10 to perform activities related to the process plant 10 (e.g., configure, view, monitor, test, analyze, diagnose, order, plan, schedule, annotate, and/or other activities), col. 6, line 17 to col. 7, line 14); and
	store the snapshot in the snapshot storage (i.e. The big data schema also includes techniques for periodically creating and storing "snapshot" data corresponding to the underlying stored data. For example, for every elapsed minute, the big data schema may calculate and store the minimum, maximum, mean, and standard deviation for the underlying data having a timestamp within that minute, col. 4, lines 26-37).

As to claims 7, 22, Nixon_604 teaches the one or more hardware processing devices are caused further to send the selected snapshots to the one or more other devices by exporting the selected snapshots to an external device management application (i.e. based on the newly generated learned knowledge, one or more operations of the distributed data device are modified (block 510), and/or at least some of the new learned knowledge is transmitted to one or more other big data devices (block 512) or applications, [0124]).

As per claim 8, Nixon_808 teaches the system according to claim 1, wherein the one or more hardware processing devices are caused further to identify one or more alarms from the snapshots included in the acquired snapshot search result (i.e. the big data appliance 102 collects data such as process variable values, setpoints, discrete inputs and outputs, process alarms, maintenance alarms, operator actions, batch actions, end of batch data, insight models and statistics, and/or the like, col. 22, lines 16-32).

As per claim 9, Nixon_808 teaches the system according to claim 8, wherein the one or more hardware processing devices are caused further to identify one or more causes for the one or more alarms (i.e. the data analysis engines 132 may be utilized to diagnose and determine that a particular batch of valves or other supplier equipment are faulty based on the behavior of processes and the occurrences of alarms related to the particular batch across the plant 10 and across time, col. 21, lines 1-13).

As per claim 10, Nixon_808 teaches the system according to claim 8, wherein the one or more hardware processing devices are caused further to identify devices among the plurality of devices to which a same alarm is applied (i.e. the data analysis engines 132 may be utilized to diagnose and determine that a particular batch of valves or other supplier equipment are faulty based on the behavior of processes and the occurrences of alarms related to the particular batch across the plant 10 and across time, col. 21, lines 1-13).

As per claim 11, Tapia teaches the system according to claim 1, wherein the one or more hardware processing devices are caused further to compare parameters of the snapshots of the at least two devices (i.e. supporting tools may include utilities to perform relative comparison of current KPI metrics with aggregated KPI's from a geographical area, time, sensor, or group of sensors. Supporting tools may also include intermediate alerts generated by an anomaly detection algorithm (e.g., by an anomaly detection processor) that may bring KPI variations to the attention of the system administrator, col. 3, lines 61-67).

As per claim 12, Tapia teaches the system according to claim 1, wherein the one or more hardware processing devices are caused to filter parameters of the snapshots of the at two devices (i.e. Supporting tools may also include intermediate alerts generated by an anomaly detection algorithm (e.g., by an anomaly detection processor) that may bring KPI variations to the attention of the system administrator, col. 3, lines 61-67).

As per claim 13, Tapia teaches the system according to claim 1, wherein the one or more hardware processing devices are caused to sort parameters of the snapshots of the at least two devices (i.e. the order in which the controls are selected, in response to various machine states or conditions, [0105]).

As to claims 14, 23, Tapia teaches the one or more hardware processing devices are caused to display, on the display, at least one of a trend and a coherence among the snapshots of the at least two devices over different points of time (i.e. The metrics of the report, including the KPI's of the complex system, are displayed on a user interface of a computing device 128 in the form of a dashboard 410. In various embodiments, the information may be presented as a snapshot in time and/or in aggregate over time, col. 9, lines 37-45; The system administrator may interactively select the malfunctioning component(s) via the dashboard based on the report provided by the alert server 140 ... for the one or more components identified by the system administrator to be malfunctioning, col. 9, lines 46-62).

As per claim 16, Tapia teaches the system according to claim 1, wherein a parameter category of the selected parameter is at least one of string, numeric, bitenum, enum date, and combination of data and time (i.e. a range may be selected on the dashboard 410 and additional statistical analysis applied, such as the mean, standard deviation, maximum, minimum, trend, percentile, etc. of the selected range of the KPI's for the one or more components identified by the system administrator to be malfunctioning, col. 9, lines 46-62).

As per claim 19, Nixon_604 teaches the plant management system according to claim 17, wherein the one or more hardware processing devices are caused to send the selected snapshots to the one or more other devices by exporting the selected snapshots to an external device management application (i.e. based on the newly generated learned knowledge, one or more operations of the distributed data device are modified (block 510), and/or at least some of the new learned knowledge is transmitted to one or more other big data devices (block 512) or applications, [0124]).

As per claim 25, Tapia teaches the system according to claim 1, wherein the selected parameter is one of a string, a number, a bitenum, an enum, a date, and a combination of date and time, the selected search criterion candidate is an operator corresponding to the string, the number, the bitenum, the enum, the date, or the combination of date and time, and the search criterion is a value of the selected parameter (i.e. The input generator 204 may include various sub-blocks, including a tabular generator 206, a visual generator 208 and various selectors 210. The various selectors may include a spatial selector 212, a time selector 214, a KPI selector 216, a network selector 218, a component selector 220, etc., col. 5, lines 14-26).
As per claim 26, Tapia teaches the system according to claim 1, wherein the operation includes configuring the at least two devices (i.e. supporting tools may include utilities to perform relative comparison of current KPI metrics with aggregated KPI's from a geographical area, time, sensor, or group of sensors, col. 3, lines 61-67).
	
As per claim 27, Nixon_604 teaches the system according to claim 1, wherein the operation includes performing maintenance on the at least two devices, from the at least two devices (i.e. based on the newly generated learned knowledge, one or more operations of the distributed data device are modified (block 510), and/or at least some of the new learned knowledge is transmitted to one or more other big data devices (block 512) or applications, [0124]).

As per claim 28, Nixon_604 teaches the system according to claim 1, wherein the operation includes acquiring additional information about the at least two devices, from the at least two devices (i.e. based on the newly generated learned knowledge, one or more operations of the distributed data device are modified (block 510), and/or at least some of the new learned knowledge is transmitted to one or more other big data devices (block 512) or applications, [0124]).

As per claim 29, Nixon_604 teaches the system according to claim 1, wherein the operation comprises transmitting a command to a device controller of the at least two devices (i.e. based on the newly generated learned knowledge, one or more operations of the distributed data device are modified (block 510), and/or at least some of the new learned knowledge is transmitted to one or more other big data devices (block 512) or applications, [0124]).

Response to Arguments
Applicant's arguments with respect to claims 1, 3, 6-14, 16, 17, 19, 20, 22-29 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153